Exhibit 10.6

RealNetworks, Inc. 2005 Stock Incentive Plan

Performance Restricted Stock Units Terms and Conditions

Performance Restricted Stock Units Terms and Conditions (the “Agreement”) made
and entered into as of the effective date (the “Grant Date”) set forth in the
Notice of Grant of Performance Restricted Stock Units and Performance Restricted
Stock Units Agreement attached hereto (the “Notice of Grant”), by and between
RealNetworks, Inc., a Washington corporation (the “Company”), and you (the
“Participant”) pursuant to the RealNetworks, Inc. 2005 Stock Incentive Plan (the
“Plan”). Capitalized terms not defined in this Agreement have the meanings
ascribed to them in the Plan.

1. Grant of Performance Restricted Stock Units. The Company hereby grants to the
Participant pursuant to the Plan that number of Performance Restricted Stock
Units set forth in the Notice of Grant, subject to the terms of this Agreement
and the Plan. Each Performance Restricted Stock Unit shall be deemed to be the
equivalent of one Share.

2. Account. The Company shall credit to a bookkeeping account (the “Account”)
maintained by the Company for the Participant’s benefit the Performance
Restricted Stock Units. On each date that cash dividends are paid on the Shares,
the Company will credit the Account with a number of additional Performance
Restricted Stock Units equal to the result of dividing (i) the product of the
total number of Performance Restricted Stock Units credited to the Account on
the record date for such dividend and the per Share amount of such dividend by
(ii) the Fair Market Value of one Share on the date such dividend is paid by the
Company to shareholders. The additional Performance Restricted Stock Units shall
be or become vested to the same extent as the Performance Restricted Stock Units
that resulted in the crediting of such additional Performance Restricted Stock
Units.

3. Vesting. Except as otherwise provided in this Agreement, the vesting schedule
applicable to the Performance Restricted Stock Units credited to the Account
shall be as set forth on Appendix A. The Performance Restricted Stock Units
shall cease to vest upon the Participant’s termination of employment.
Notwithstanding the foregoing, the Committee may, in its discretion, accelerate
the date that any installment of the Performance Restricted Stock Units vests.

4. Termination of Employment.

(a) Termination by Company Other Than for Cause. If the Company terminates the
employment of the Participant for any reason other than for Cause (as defined in
paragraph (c) of this Section) and the Performance Restricted Stock Units
credited to the Account are not fully vested, then the unvested portion of the
Performance Restricted Stock Units credited to the Account shall become fully
vested as of the date of termination of employment; provided that the
Participant executes and delivers a Settlement Agreement and Release (“Release”)
satisfactory to the Company before the Effective Date (as defined in the
Release). For purposes hereof, employment shall not be considered as having
terminated during any leave of absence if the leave of absence has been approved
in writing by the Company; in the event of any unpaid leave of absence, vesting
of the Performance Restricted Stock Units credited to the Account shall be
suspended (and the unpaid portion of the leave of absence shall be added to all
vesting installment dates) unless otherwise determined by the Committee.

(b) Termination by Company for Cause. If the employment of the Participant is
terminated by the Company for Cause (as defined below), the Performance
Restricted Stock Units credited to the Account that were not vested on the date
of such termination of employment shall be immediately forfeited.

(c) Cause. For purposes of this Agreement, “Cause” means conduct involving one
or more of the following: (i) the conviction of the Participant, or plea of nolo
contendere by the Participant to, a felony or misdemeanor involving moral
turpitude; (ii) the indictment of the Participant for a felony or misdemeanor
involving moral turpitude under the federal securities laws; (iii) the
substantial and continuing failure of the Participant after written notice
thereof to render services to the Company in accordance with the terms or
requirements of the Participant’s employment for reasons other than illness or
incapacity; (iv) the willful



--------------------------------------------------------------------------------

misconduct or gross negligence by the Participant; (v) fraud, embezzlement,
theft, misrepresentation or dishonesty by the Participant involving the Company
or any Subsidiary, or willful violation by the Participant of a policy or
procedure of the Company, resulting in any case in significant harm to the
Company; or (vi) the Participant’s violation of any confidentiality or
non-competition agreements with the Company or its Subsidiaries.

(d) If the Participant is a party to a Change in Control and Severance Agreement
with the Company, no provision in this Agreement shall deprive the Participant
of any protection or benefit provided in the Change in Control and Severance
Agreement.

(e) Termination by Participant. If the Participant voluntarily terminates his or
her employment for any reason other than death or disability, then except to the
limited extent provided in Appendix B to this Agreement or in any Company Change
in Control and Severance Agreement applicable to the Participant, the
Performance Restricted Stock Units credited to the Account that were not vested
on the date of such termination of employment shall be immediately forfeited.

5. Death; Disability.

(a) Death. If the Participant’s employment terminates due to the Participant’s
death, the Performance Restricted Stock Units credited to the Account will fully
vest on the date of termination of employment.

(b) Disability. If the Participant’s employment is terminated by reason of his
or her disability and the Performance Restricted Stock Units credited to the
Account are not fully vested, the Pro Rata Portion of the next installment of
the Performance Restricted Stock Units credited to the Account scheduled to vest
(if any) shall vest. For purposes hereof, “disability” means “permanent and
total disability” as defined in Section 22(e)(3) of the Code.

6. Payment of Performance Restricted Stock Units. The Company shall make a
payment to the Participant of the vested Performance Restricted Stock Units
credited to the Account as provided in Section 7 upon the date the Performance
Restricted Stock Units vest.

7. Form of Payment. Payment pursuant to Section 6 shall be made in Shares equal
to the number of vested Performance Restricted Stock Units credited to the
Account. Payment shall be made as soon as practicable after the applicable
payment date, but in no event later than 30 days after the date such Performance
Restricted Stock Units have vested.

8. Beneficiary. In the event of the Participant’s death prior to payment of the
Performance Restricted Stock Units credited to the Account, payment shall be
made to the last beneficiary designated in writing that is received by the
Company prior to the Participant’s death or, if no designated beneficiary
survives the Participant, such payment shall be made to the Participant’s
estate.

9. No Obligation to Continue Employment. Neither the Plan, this Agreement, nor
the grant of the Performance Restricted Stock Units imposes any obligation on
the Company or its Subsidiaries to continue the Participant’s employment, or
limit in any way the rights of the Company or a Subsidiary to terminate the
Participant’s employment at any time.

10. No Rights as Shareholder. The Participant shall have no rights as a
shareholder with respect to any Shares subject to the Performance Restricted
Stock Units until such Shares have been issued.

11. Adjustment for Capital Changes. The Plan contains provisions covering the
treatment of outstanding Awards, including these Performance Restricted Stock
Units in the event of mergers, stock splits, spin-offs and certain other
corporate transactions. Provisions in the Plan for such adjustment are hereby
made applicable hereunder and are incorporated herein by reference.

12. Change in Control; Corporate Transaction. Provisions regarding a Change in
Control and a Corporate Transaction are set forth on Appendix B.

 

-2-



--------------------------------------------------------------------------------

13. Withholding. When Shares are issued as payment for vested Performance
Restricted Stock Units or, in the discretion of the Company, such earlier time
as the Tax Obligations (defined below) are due, the Company (or the employing
Subsidiary) will withhold a portion of the Shares that have an aggregate market
value sufficient to pay all taxes and social insurance liability and other
requirements in connection with the Shares, including, without limitation,
(a) all federal, state and local income, employment and any other applicable
taxes that are required to be withheld by the Company or the employing
Subsidiary, (b) the Participant’s and, to the extent required by the Company (or
the employing Subsidiary), the Company’s (or the employing Subsidiary’s) fringe
benefit tax liability, if any, associated with the grant, vesting, or sale of
the Performance Restricted Stock Units awarded and the Shares issued thereunder,
and (c) all other taxes or social insurance liabilities with respect to which
the Participant has agreed to bear responsibility (collectively, the “Tax
Obligations”). The number of Shares withheld pursuant to the prior sentence will
be rounded down to the nearest whole Share. The remaining required withholding
(representing a fractional share) will be withheld from the Participant’s
compensation on the next regular pay date or the Company may require the
Participant to deliver funds directly to the Company (unless otherwise
determined by the Company to be necessary to comply with applicable law).
Notwithstanding the foregoing, the Company, in its sole discretion, may require
the Participant to make alternate arrangements satisfactory to the Company for
such withholdings or remittances in advance of the arising of any remittance
obligations to which the Participant has agreed or any withholding obligations.

Notwithstanding any contrary provision of this Agreement, no Shares will be
issued unless and until satisfactory arrangements (as determined by the Company)
have been made by the Participant with respect to the payment of any income and
other taxes which the Company determines must be withheld or collected with
respect to such Shares. In addition and to the maximum extent permitted by law,
the Company (or the employing Subsidiary) has the right to retain without notice
from salary or other amounts payable to the Participant, cash having a
sufficient value to satisfy any Tax Obligations that the Company determines
cannot be satisfied through the withholding of otherwise deliverable Shares or
that are due prior to the issuance of Shares under the Performance Restricted
Stock Units award. All Tax Obligations related to the Performance Restricted
Stock Units award and any Shares delivered in payment thereof are the sole
responsibility of the Participant.

14. Policy on the Avoidance of Insider Trading. The Participant acknowledges
that he/she has received and read the RealNetworks Policy on the Avoidance of
Insider Trading, and, if applicable, the Addendum to the Policy on the Avoidance
of Insider Trading, and the Participant agrees to comply with the Policy’s
terms, together with the Addendum, if applicable.

15. Compliance with Section 409A of the Code.

(a) Automatic Delay of Payment. Notwithstanding anything contained in this
Agreement to the contrary, if the Company determines that as of the date of
payment the Participant is a “specified employee” (as such term is defined under
Section 409A of the Code), and the Performance Restricted Stock Units could be
considered deferred compensation subject to Section 409A of the Code, any Shares
(or shares of the common stock of the successor company in the event of a Change
in Control) payable by reason of the Participant’s separation from service (as
such term is defined in Section 409A of the Code) with the Company and its
Subsidiaries for any reason other than death or “disability” (as such term is
defined under Section 409A of the Code) will not be paid until the date that is
six months following the date of the separation from service (or such earlier
time permitted under Section 409A of the Code without the imposition of any
accelerated or additional taxes under Section 409A of the Code).

(b) General. This Agreement is intended to comply and shall be administered in a
manner that is intended to comply with Section 409A of the Code and shall be
construed and interpreted in accordance with such intent. Payment under this
Agreement shall be made in a manner that will comply with Section 409A of the
Code, including regulations or other guidance issued with respect thereto, as
determined by the Committee. Any provision of this Agreement that would cause
the payment or settlement thereof to fail to satisfy Section 409A of the Code
shall be amended to comply with Section 409A of the Code on a timely basis,
which may be made on a retroactive basis, in accordance with regulations and
other guidance issued under Section 409A of the Code.

 

-3-



--------------------------------------------------------------------------------

16. Miscellaneous.

(a) Notices. All notices hereunder shall be in writing and shall be deemed given
when sent by certified or registered mail, postage prepaid, return receipt
requested, if to the Participant, to the address indicated on the signature page
below or at the most recent address shown on the records of the Company, and if
to the Company, to the Company’s principal office, attention of the Corporate
Secretary.

(b) Entire Agreement; Modification. This Agreement, the Notice of Grant and the
Plan constitute the entire agreement between the parties relative to the subject
matter hereof, and supersedes all understandings between the parties relating to
the subject matter of this Agreement. This Agreement may be modified, amended or
rescinded only by a written agreement executed by both parties.

(c) Cost of Litigation. In any action at law or in equity to enforce any of the
provisions or rights under this Agreement, the unsuccessful party to such
litigation, as determined by the court in a final judgment or decree, shall pay
the successful party or parties all costs, expenses and reasonable attorneys’
fees incurred by the successful party or parties (including without limitation
costs, expenses and fees in any appellate proceedings), and if the successful
party recovers judgment in any such action or proceeding, such costs, expenses
and attorney’s fees shall be included as part of the judgment.

(d) Severability. The invalidity, illegality or unenforceability of any
provision of this Agreement shall in no way affect the validity, legality or
enforceability of any other provision.

(e) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns,
including the Participant’s heirs, executors, administrators and legal
representatives.

(f) Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Washington, without giving effect to
the principles of the conflicts of laws thereof.

 

-4-



--------------------------------------------------------------------------------

APPENDIX A

Performance-Based Vesting Conditions

A. The Performance Restricted Stock Units are subject to certain
performance-based vesting requirements. The Performance Restricted Stock Units
will vest, if at all, only if the performance goals described below are
satisfied by April 1, 2012 (the “Vesting Determination Date”). The number of
Performance Restricted Stock Units that become vested, if at all, on the Vesting
Determination Date, will depend on the Company’s level of performance, as
determined in the sole and absolute discretion of the Committee, of the
following performance objectives.

B. Up to one-third (1/3rd) of the Performance Restricted Stock Units shall
become vested based on the Committee’s determination of the Company’s
achievement of the Strategic Goal (as defined below).

C. Up to an additional one-third (1/3rd) of the Performance Restricted Stock
Units shall become vested based on the Committee’s determination of the
Company’s achievement of the Transition Goal (as defined below).

D. Up to an additional one-third (1/3rd) of the Performance Restricted Stock
Units shall become vested based on the Committee’s determination of the
Company’s achievement of the Operational Goals (as defined below).

E. In the event of a Change in Control prior to the Vesting Determination Date,
and the Performance Restricted Stock Units are assumed by the Surviving
Corporation or Parent Corporation as more fully described in Appendix B, the
vesting schedule of the Performance Restricted Stock Units shall be revised such
that the performance-based vesting conditions (the Strategic Goal, the
Transition Goal and the Operation Goals) shall be deemed achieved and thereafter
one hundred percent (100%) of the Performance Restricted Stock Units will become
vested, provided the Participant remains employed with the Company, the
Surviving Corporation or the Parent Corporation, on the Vesting Determination
Date.

F. Definitions. For the purposes of this Appendix A:

“Strategic Goal” shall mean the development, in partnership with the Company’s
Executive Committee, of a compelling growth strategy for the Company that is
accepted and endorsed by the Board.

“Transition Goal” shall mean the facilitation and achievement of a smooth and
effective leadership transition for the Company’s new permanent Chief Executive
Officer.

“Operational Goals” shall mean the achievement of both: (a) the launch of Unifi
and on two different carriers and directly to consumers by April 1, 2012; and
(b) the re-launch of GameHouse as a social game portal.

G. The Committee has full authority to make adjustments to each of the
applicable performance goals, and to determine, in its sole and absolute
discretion, the level of achievement of the Strategic Goal, the Transition Goal
and the Operation Goals. All determinations regarding the achievement, or lack
thereof, of the Company in meeting these performance goals, will be made by the
Committee in its sole discretion and all such determinations will be final and
binding on all parties.

H. Any Performance Restricted Stock Units that the Committee determines have not
vested as of the Vesting Determination Date, will be forfeited.

 

-5-



--------------------------------------------------------------------------------

APPENDIX B

Change in Control; Corporate Transaction

I. Change in Control

Notwithstanding anything contained herein to the contrary, if (i) the
Performance Restricted Stock Units credited to the Account are assumed or
substituted for on substantially the same terms and conditions (which may
include payment in shares of the common stock of the Surviving Corporation or
the Parent Corporation) immediately following the Change in Control and (ii) on
or prior to the Vesting Determination Date the Participant’s employment is
terminated by the Company or its successor without Cause or by the Participant
for Good Reason (as defined in this Appendix B), all of the Shares subject to
the Performance Restricted Stock Unit shall be vested immediately.

Furthermore and notwithstanding anything contained herein to the contrary, if
the Performance Restricted Stock Units credited to the Account are not assumed
or substituted for immediately following the Change in Control on substantially
the same terms and conditions (which may include payment in shares of the common
stock of the Surviving Corporation or the Parent Corporation), all of the Shares
subject to the Performance Restricted Stock Units credited to the Account shall
vest immediately upon the Change in Control.

For purposes of this Agreement:

“Change in Control” means the occurrence of any one of the following events:

(a) Any Person or Group acquires stock of the Company that, together with stock
held by such Person or Group, constitutes more than 50% of the total fair market
value or total voting power of the stock of the Company. However, if any Person
or Group is considered to own more than 50% of the total fair market value or
total voting power of the stock of the Company, the acquisition of additional
stock by the same Person or Group is not considered to cause a Change in
Control. An increase in the percentage of stock owned by any Person or Group as
a result of a transaction in which the Company acquires its stock in exchange
for cash or other property will be treated as an acquisition of stock for
purposes of this subsection. This subsection applies only when there is a
transfer of stock of the Company (or issuance of stock of the Company) and stock
in the Company remains outstanding after the transaction;

(b) Any Person or Group acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such Person or Group)
ownership of stock of the Company possessing 35% or more of the total voting
power of the stock of the Company. However, if any Person or Group is considered
to own 35% of the total voting power of the stock of the Company, the
acquisition of additional stock by the same Person or Group is not considered to
cause a Change in Control;

(c) A majority of members of the Company’s Board is replaced during any 12-month
period by Participants whose appointment or election is not endorsed by a
majority of the members of the Company’s Board prior to the date of the
appointment or election; or

(d) Any Person or Group acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such Person or Group)
assets from the Company that have a total gross fair market value equal to or
more than 40% of the total gross fair market value of all of the assets of the
Company immediately prior to such acquisition or acquisitions. For this purpose,
gross fair market value means the value of the assets of the Company, or the
value of the assets being disposed of, determined without regard to any
liabilities associated with such assets. However, no Change in Control shall be
deemed to occur under this subsection (d) as a result of a transfer to:

(i) A shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its stock;

(ii) An entity, 50% or more of the total value or voting power of which is
owned, directly or indirectly, by the Company;

 

-6-



--------------------------------------------------------------------------------

(iii) A Person or Group that owns, directly or indirectly, 50% or more of the
total value or voting power of all the outstanding stock of the Company; or

(iv) An entity, at least 50% of the total value or voting power of which is
owned, directly or indirectly, by a person described in clause (iii) above.

For these purposes, the term “Person” shall mean an individual, Company,
association, joint stock company, business trust or other similar organization,
partnership, limited liability company, joint venture, trust, unincorporated
organization or government or agency, instrumentality or political subdivision
thereof. The term “Group” shall have the meaning set forth in Rule 13d-5 of the
Securities Exchange Commission, modified to the extent necessary to comply with
any applicable Section 409A regulations, or any successor thereto in effect at
the time a determination of whether a Change in Control has occurred is being
made.

“Good Reason” shall mean any of the following events or conditions, but only if
the Participant shall have provided written notice to the Company within 90 days
of the initial existence or occurrence of such event or condition and the
Company shall have failed to cure such event or condition within 30 days of its
receipt of such notice:

(i) a reduction by the Company or its successor of more than 10% in the
Participant’s rate of annual base salary as in effect immediately prior to such
Change in Control;

(ii) a reduction by the Company or its successor of more than 10% of the
Participant’s individual annual target or bonus opportunity; or

(iii) any requirement of the Company that Participant be based anywhere more
than fifty (50) miles from Participant’s primary office location at the time of
the Change in Control and more than fifty (50) miles from Participant’s
principal residence at the time of the Change in Control.

II. Corporate Transaction

Notwithstanding anything contained herein to the contrary, in the event of a
Corporate Transaction that is not a Change in Control, the surviving corporation
or acquiring corporation may assume, continue or substitute for the Performance
Restricted Stock Units credited to the Account on substantially the same terms
and conditions (which may include payment in shares of the common stock of the
surviving corporation or acquiring corporation, or the parent company of the
surviving or acquiring corporation). In the event of a Corporate Transaction
that is not a Change in Control, then notwithstanding anything contained herein
to the contrary, to the extent that the surviving corporation or acquiring
corporation (or its parent company) does not assume, continue or substitute for
the Performance Restricted Stock Units credited to the Account on substantially
the same terms and conditions (which may include payment in shares of the common
stock of the surviving corporation, acquiring corporation, or the surviving or
acquiring corporation’s parent company), then all of such Performance Restricted
Stock Units shall become fully vested immediately prior to the Corporate
Transaction if the Participant is then an Employee.

For purposes of this Agreement, “Corporate Transaction” means (i) the
consummation of a merger, consolidation or similar transaction following which
the Company is not the surviving corporation; or (ii) the consummation of a
merger, consolidation or similar transaction following which the Company is the
surviving corporation but the Shares outstanding immediately preceding the
merger, consolidation or similar transaction are converted or exchanged by
virtue of the merger, consolidation or similar transaction into other property,
whether in the form of securities, cash or otherwise. Notwithstanding the
foregoing, a “Corporate Transaction” shall not include a transaction that is
effected exclusively for the purpose of changing the domicile of the Company.

 

-7-